                                                                           Page 1 of 2


           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION



JOE HENRY SCOTT, III,
      Plaintiff,

v.                                                 Case No. 3:19cv2973-LC/HTC

JUDGE GARY L. BERGOSH, et al.,
     Defendants.
_________________________/

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated August 12, 2019 (ECF No. 4). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). The time for filing objections has passed, and none have been filed.

      Having considered the Report and Recommendation, I have determined that

the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.    The Magistrate Judge’s Report and Recommendation (ECF Doc. 4) is

            adopted and incorporated by reference in this order.
                                                             Page 2 of 2


     2.    The Complaint, ECF Doc. 1, is DISMISSED WITHOUT

           PREJUDICE under 28 U.S.C. § 1915(g).

     3.    The Clerk is directed to close the file.

     DONE AND ORDERED this 12th day of September, 2019.


                              s /L.A. Collier
                              LACEY A. COLLIER
                              SENIOR UNITED STATES DISTRICT JUDGE




3:19cv2973-LC/HTC
